                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA, et al.,                 Case No. 18-CV-02067-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiffs,                         ORDER REGARDING MOTION TO
                                                                                              WITHDRAW; PRO SE PROGRAM;
                                  14               v.                                         SERVICE OF COMPLAINT; CASE
                                                                                              MANAGEMENT CONFERENCE; AND
                                  15        SUTTER HEALTH, et al.,                            DISCOVERY STAY
                                  16                      Defendants.                         Re: Dkt. No. 24
                                  17

                                  18            This case is a qui tam action alleging violations of the federal and California False Claims

                                  19   Acts. Plaintiff-Relator Judy Jones (“Jones”) commenced this action pro se on April 4, 2018. ECF

                                  20   No. 1. Counsel Barry Himmelstein (“Himmelstein”) filed a notice of appearance on May 24,

                                  21   2018. ECF No. 9. An Amended Complaint was filed on October 19, 2018. ECF No. 13. Before

                                  22   the Court is the motion for order permitting withdrawal (“motion”) of Himmelstein, counsel for

                                  23   Plaintiff-Relator Jones. ECF No. 24. The Court held a hearing on the motion on Thursday,

                                  24   October 3, 2019.

                                  25   I.       LEGAL STANDARD
                                  26            “An attorney may not withdraw as counsel except by leave of court.” Darby v. City of

                                  27
                                                                                          1
                                  28   Case No. 18-CV-02067-LHK
                                       ORDER REGARDING MOTION TO WITHDRAW; PRO SE PROGRAM; SERVICE OF COMPLAINT; CASE
                                       MANAGEMENT CONFERENCE; AND DISCOVERY STAY
                                   1   Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). Permission to withdraw is discretionary. See

                                   2   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). In ruling on a motion to withdraw,

                                   3   courts have considered: “1) the reasons why withdrawal is sought; 2) the prejudice withdrawal

                                   4   may cause to other litigants; 3) the harm withdrawal might cause to the administration of justice;

                                   5   and 4) the degree to which withdrawal will delay the resolution of the case.” CE Res., Inc. v.

                                   6   Magellan Group, LLC, 2009 WL 3367489, *2 (E.D. Cal. Oct. 14, 2009); Das v. WMC Mortg.

                                   7   Corp., 2011 WL 13239055, at *1 (N.D. Cal. Oct. 14, 2011) (same).

                                   8            In addition, attorneys seeking to withdraw must “comply with the standards of professional

                                   9   conduct required of members of the State Bar of California.” Civil Local Rule 11-4(a)(1). Under

                                  10   the California Rules of Professional Conduct, withdrawal may be appropriate if the client “renders

                                  11   it unreasonably difficult for the member to carry out the employment effectively.” Cal. R. Prof.

                                  12   Conduct 3-700(C)(1)(d). Before withdrawing for any reason, an attorney must take “reasonable
Northern District of California
 United States District Court




                                  13   steps to avoid reasonably foreseeable prejudice to the rights of the client, including giving due

                                  14   notice to the client, allowing time for employment of other counsel, complying with rule 3-

                                  15   700(D), and complying with applicable laws and rules.” Cal. R. Prof. Conduct 3-700(A)(2). The

                                  16   Civil Local Rules also require an attorney to provide written notice of her intent to withdraw

                                  17   “reasonably in advance to the client and to all other parties who have appeared in the case.” Civil

                                  18   Local Rule 11-5(a).

                                  19            Where withdrawal by an attorney is not accompanied by simultaneous appearance of

                                  20   substitute counsel or agreement of the party to appear pro se, leave to withdraw may be subject to

                                  21   the condition that papers continue to be served on counsel for forwarding purposes until the client

                                  22   appears by other counsel or pro se. Civil Local Rule 11-5(b).

                                  23   II.      DISCUSSION
                                  24         A. Motion to Withdraw

                                  25            In the instant case, Himmelstein stated in his declaration in support of his motion that he

                                  26   was discharged by Jones. ECF No. 24 at 5. At the hearing on the motion, Himmelstein read from

                                  27
                                                                                          2
                                  28   Case No. 18-CV-02067-LHK
                                       ORDER REGARDING MOTION TO WITHDRAW; PRO SE PROGRAM; SERVICE OF COMPLAINT; CASE
                                       MANAGEMENT CONFERENCE; AND DISCOVERY STAY
                                   1   March 2019 texts in which Jones and Himmelstein discussed executing a substitution of counsel

                                   2   form when Jones obtained new counsel. During the hearing Himmelstein stated that Jones

                                   3   discharged Himmelstein on March 25, 2019. Himmelstein stated that he waited to file his motion,

                                   4   so that Jones could obtain new counsel.

                                   5          Himmelstein also stated that he filed his motion and Statement in Lieu of Joint Case

                                   6   Management Conference Statement—which requested a continuance of the June 19, 2019 initial

                                   7   case management conference—on June 14, 2019. Himmelstein stated that he did so because the

                                   8   Joint Case Management Conference Statement was due on June 12, 2019, and he could no longer

                                   9   wait for Jones to obtain new counsel.

                                  10          At the hearing on the motion, Jones stated that she never discharged Himmelstein and that

                                  11   she wanted Himmelstein to continue to represent her. Jones said that Himmelstein only wanted to

                                  12   discontinue his representation of Jones because the federal and state governments declined to
Northern District of California
 United States District Court




                                  13   intervene and that Himmelstein did not have the resources to litigate the case without government

                                  14   intervention. Jones stated that Himmelstein and Jones had misunderstandings, but that Jones and

                                  15   her business counsel hoped to work them out with Himmelstein. Jones stated that before the

                                  16   federal and state governments declined to intervene, Jones had requested that Himmelstein

                                  17   perform certain tasks.

                                  18          Himmelstein stated that the declinations of the federal and state governments to intervene

                                  19   in the instant case had no bearing on the motion and that the performance of the tasks Jones

                                  20   requested would not be consistent with Himmelstein’s professional ethical obligations such that

                                  21   Himmelstein could not continue his representation of Jones.

                                  22          The Court need not determine whether Himmelstein’s or Jones’ version of events is true.

                                  23   Clearly, there is a breakdown in the attorney-client relationship such that this representation

                                  24   cannot continue. VBS Distribution, Inc. v. Nutrivita Labs., Inc., 2018 WL 5279542, at *1 (C.D.

                                  25   Cal. June 29, 2018) (granting motion to withdraw due to “complete breakdown in trust and

                                  26   confidence”); Heilman v. Silva, 2017 WL 822164, at *2 (S.D. Cal. Mar. 2, 2017) (finding good

                                  27
                                                                                         3
                                  28   Case No. 18-CV-02067-LHK
                                       ORDER REGARDING MOTION TO WITHDRAW; PRO SE PROGRAM; SERVICE OF COMPLAINT; CASE
                                       MANAGEMENT CONFERENCE; AND DISCOVERY STAY
                                   1   cause for withdrawal because plaintiff and counsel “maintain differing opinions and positions

                                   2   regarding the handling of Plaintiff’s case to the point that they have irreconcilable differences and

                                   3   cannot amicably carry on the attorney-client relationship”). Therefore, the Court GRANTS the

                                   4   motion for order permitting withdrawal. Himmelstein is ordered to deliver the entire case file to

                                   5   Jones by Monday, October 7, 2019.

                                   6          During the hearing, Jones requested 30 days to obtain new counsel. Jones may obtain new

                                   7   counsel at any time, but she must proceed pro se in the interim. Indeed, Jones filed the initial

                                   8   complaint pro se on April 4, 2018, ECF No. 1. Moreover, Jones texted Himmelstein about

                                   9   executing a form to replace Himmelstein as counsel in March 2019, seven months ago.

                                  10          Furthermore, Himmelstein’s motion, filed on June 14, 2019, requested that the June 19,

                                  11   2019 initial case management conference be continued up to 60 days in which Jones would obtain

                                  12   new counsel. That 60-day period expired two months ago, and Jones has failed to obtain new
Northern District of California
 United States District Court




                                  13   counsel. The federal and state governments declined to intervene on June 11, 2019. ECF Nos. 23

                                  14   and 29. This case, which has been pending since April 4, 2018, must proceed.

                                  15          Kevin Knestrick (“Knestrick”) of the Federal Pro Se Program attended the October 3, 2019

                                  16   hearing. During the hearing, the Court referred Jones to Knestrick and encouraged Jones to make

                                  17   an appointment with Knestrick. Although Knestrick provided his phone number during the

                                  18   hearing, the Court repeats it here for Jones’s convenience: (408) 297-1480.

                                  19          At the October 3, 2019 hearing, Jones represented that she has a medical doctorate degree

                                  20   and has completed one year of law office legal studies, which she represented is the equivalent of

                                  21   one year of law school. Jones represented that she is effectively a second-year law student.

                                  22   Although Jones may have some legal training, the Court strongly encourages Jones to obtain new

                                  23   counsel or make an appointment with Knestrick.

                                  24      B. Service of Complaint and Initial Case Management Conference
                                  25          The Court ORDERS Jones to serve the First Amended Complaint and summons on the

                                  26   defendants. The Court sets an initial case management conference for January 8, 2020 at 2:00

                                  27
                                                                                         4
                                  28   Case No. 18-CV-02067-LHK
                                       ORDER REGARDING MOTION TO WITHDRAW; PRO SE PROGRAM; SERVICE OF COMPLAINT; CASE
                                       MANAGEMENT CONFERENCE; AND DISCOVERY STAY
                                   1   p.m. The parties shall file a joint case management conference statement by January 1, 2020.

                                   2          C. Stay of Discovery
                                   3             From 2014 to 2017, Jones sued all the same defendants except for Sutter Health and Sutter

                                   4   Bay Medical Foundation in the Superior Court of California, County of Santa Clara, for personal

                                   5   injury and medical malpractice. The Superior Court dismissed that case in November 2017. Jones

                                   6   represents that the dismissal was without prejudice. Himmelstein represents that the litigation was

                                   7   extensive over a period of years, the docket is very long, and that Jones obtained the medical

                                   8   billing data for the instant case from the discovery in the state court litigation. In the instant case,

                                   9   the First Amended Complaint includes snapshots of deposition testimony, deposition transcripts,

                                  10   and special interrogatory requests and responses from the state court litigation. The Court hereby

                                  11   STAYS discovery in the instant case until the Court orders otherwise.

                                  12   III.      CONCLUSION
Northern District of California
 United States District Court




                                  13             For the foregoing reasons, the Court GRANTS Himmelstein’s motion to withdraw as

                                  14   counsel for Plaintiff-Relator Jones. The Court strongly encourages Jones to obtain new counsel or

                                  15   make an appointment with Knestrick of the Federal Pro Se Program.

                                  16             Furthermore, the Court ORDERS Jones to serve the First Amended Complaint and

                                  17   summons on the defendants. The parties shall file a joint case management conference statement

                                  18   by January 1, 2020 for the case management conference set for January 8, 2020 at 2:00 p.m.

                                  19             Finally, the Court STAYS discovery in the instant case until the Court orders otherwise.

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: October 4, 2019

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26
                                  27
                                                                                           5
                                  28   Case No. 18-CV-02067-LHK
                                       ORDER REGARDING MOTION TO WITHDRAW; PRO SE PROGRAM; SERVICE OF COMPLAINT; CASE
                                       MANAGEMENT CONFERENCE; AND DISCOVERY STAY
